        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )          No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                     RESPONDENTS’ RESPONSE TO PETITIONERS’
                       MOTION FOR ORDER TO SHOW CAUSE

INTRODUCTION

       Respondents have not violated the Post Order Custody Review (“POCR”) regulations as

alleged by Petitioners’ motion. Despite Petitioners’ assertion, their allegations do not resemble the

allegations prompting this Court’s June 11, 2018 Order. See ECF No. 95. Rather, Petitioners’

allegations arise out of their misinterpretation of the POCR regulations. Because ICE Boston is

complying with the POCR regulations as it interprets them, to obtain relief Petitioners must

establish the preliminary injunction factors. Namely, Petitioners must establish that they are likely

to succeed on the merits of their claim that ICE has violated the POCR regulations. Petitioners fail

to do so. Therefore, this Court should deny Petitioners’ motion and request for injunctive relief in

the form of release and/or a stay of removal.
        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 2 of 11



PROCEDURAL HISTORY

       This Court has declined to definitively declare what the POCR regulations require. ECF

No. 95 at 49 (“However, it is not now necessary to decide whether ICE’s current interpretation of

§ 241.4 is correct.”). 1 In May 2018, after holding several hearings about ICE Boston’s practice

regarding the POCR regulations, see generally id., the Court held that Respondents must at least

follow the POCR regulations as Respondents interpret them and required that: (1) the alien and

alien’s attorney receive notice of an impending POCR at least 30 days in advance of the custody

review; and (2) ICE conduct a POCR prior to the alien’s 90th day in custody. See id. at 38.

       Without requiring Respondents to follow the Court’s interpretation of the regulation, the

Court stated that the regulation may require ICE to “give notice and decide whether detention is

justified as soon as possible after the arrest of an alien who was not detained during his or her

removal period. Therefore, for an alien arrested after the removal period like De Souza, it would

be faithful to the language of § 241.4(k)(3) to interpret the regulation as requiring notice promptly

after arrest and a custody review approximately 30 days later.” Id. at 46. However, the Court

recognized that the regulation provides flexibility in the timing of review for “any unforeseen

circumstances or [an] emergent situation.” Id. at 46 (citing 8 C.F.R. § 241.4(k)(2)(iv)). The Court



1
  It is worth noting that Respondents have not changed their legal position throughout the course
of briefing. See ECF No. 96 at n.8. In Respondents’ Motion to Dismiss the First Amended
Complaint, Respondents asserted that Ms. de Souza was not entitled to a post order custody
review because aliens are not entitled to a post order custody review “prior to their detention or
before they have been detained 90 days.” See ECF No. 40. at 12. At the time Respondents’
motion was filed, Ms. de Souza had been detained for less than 90 days, and accordingly, was
not yet entitled to a post order custody review under Respondents’ interpretation of 8 C.F.R. §
241.4. See id. The same is true for Ms. Calderon at the time Respondents’ first Motion to
Dismiss was filed. See ECF No. 22. Later, when Respondents argued that the POCR regulations
applied to Ms. De Souza, she had been detained for 90 days and therefore, under ICE Boston’s
interpreatation, she was now entitled to a POCR. Thus, Respondents did not argue that Ms. De
Souza would never be entitled to a POCR as the Court states in its order. ECF No. 95 at 42-43. 2
Attached hereto as Exhibit B is a chart summarizing the argument below.
                                                 2
        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 3 of 11



further noted that ICE has the authority under the regulations to “postpone a custody review ‘for

good cause’ as long as ‘reasonable care [is] exercised to ensure that the alien’s case is reviewed

once the reason for the delay is remedied.” Id. (citing 8 C.F.R. § 241.4(k)(3)). Because it was not

presented by the facts of the aliens’ cases in May 2018, the Court did not interpret the regulations

governing the 180-day custody review ordinarily conducted by ICE headquarters. See 8 C.F.R.

§ 241.4(k)(2).

        Petitioners filed a motion for order to show cause on July 25, 2019, alleging ICE has

systematically violated the POCR regulations in two primary ways. First, Petitioners allege that

ICE is providing the alien with too much advance notification of their impending custody review

in that ICE “now sends notice of custody review almost immediately upon detaining someone . . .”

See ECF No. 305 at 4. In other words, Petitioners allege that ICE Boston has conducted reviews

“too early” with regard to six aliens. Id. However, Petitioners concede that in each of these cases,

(1) the alien and his attorney of record received a notice of POCR well in advance of their 60th

day in custody or 60th day into their removal period; (2) ICE Boston conducted the POCR more

than 30 days after the notice such that each of these aliens had at least 30 days to submit documents

in support of their release; and (3) each alien received a POCR prior to their 90th day in custody

or prior to their the expiration of their removal period. Id. at 4-5.

        Petitioners nonetheless allege ICE has violated the POCR regulations because the notice

of POCR allegedly fails to adequately warn aliens and their attorneys that ICE may conduct the

POCR prior to the date stated on the notice. Id. Petitioners claim that the early review occurred

“prior to the opportunity to submit documents” and therefore such review violated the regualtions.

Id. at 4. However, in making this claim, Petitioners fail to explain how an alien who has more than

the required 30 days to gather and submit documents prior to the custody review has been robbed



                                                   3
           Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 4 of 11



of the opportunity to submit documents. Petitioners simply do not provide any factual support to

the claim that ICE’s allegedly early review prevented any of these specific aliens from submitting

documents and/or from having ICE review those documents prior to their removal. Id. Second,

Petitioners allege that ICE Boston did not conduct timely 90-day and/or 180-day reviews for

certain aliens despite recognizing that several provisions allow ICE to suspend reviews under

certain circumstances. Id. at 6-7. On July 25, 2019, the Court ordered Respondents to respond the

Petitioners’ motion by July 30, 2019. ECF No. 307.

ARGUMENT

      I.      ICE Boston provided adequate notice to the aliens of their impending post order
              custody reviews.

           Since this Court’s June 11, 2018 order, in which this Court explained that “[f]undamental

features of procedural due process are fair notice and a meaningful opportunity to be heard,” ICE

Boston has implemented procedures that ensure each alien has as much time as possible to gather

evidence in support of release and that each alien receives a timely POCR before the expiration of

the removal period or 90th day in custody unless exeptional circumstances exist. ECF NO. 95 at

51.

           In each case where Petitioners allege ICE conducted the POCR review “early,” ICE

complied with the regulations in terms of providing the alien with more than the regulatory

required 30 days advance notice of the review and in conducting the review prior to the expiration

of the removal period or 90th day in custody. The regulations state that ICE must notify aliens

“approximately 30 days in advance of the pending records review so that the alien may submit

information in writing in support of his or her release.” 8 C.F.R. § 241.4(h)(2). That review must

be conducted prior to the 90th day in custody or expiration of the removal period. 8 C.F.R. §§

241.4(h)(1); 241.4(k)(1)(i). Read together, this requires that: (1) ICE give the POCR notice no later

                                                   4
        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 5 of 11



than day 60 and (2) ICE give the alien approximately 30 days to submit documents on his or her

behalf. See id.; 8 C.F.R. 241.4(h)(2); ECF No. 95 at 8 (describing the time period for review).

       In each case where Petitioners allege a violation occurred, ICE gave notice of the

impending custody review well in advance of day 60. ECF No. 305 at 4-5; Ex. A. ICE also

provided each alien at least 30 days to submit documents on his or her behalf. Id. Therefore, ICE

complied with the plain text of the regulations and with this Court’s June 11, 2018, order. See

generally ECF No. 95; 8 C.F.R § 241.4.

       In fact, in each of the cases Petitioners raised, ICE provided the notice of POCR and

conducted the POCR as soon as practicably possible. See ECF No. 306-1 at Ex. A; Ex. A. ICE

Boston provides the notice of the custody review in an expeditious fashion so that an “alien can

have as much time as possible to obtain and provide documentation in support of his release.”

Declaration of Todd Lyons, attached hereto as Exhibit A at ¶ 6. This practice also facilitates a

notice and opportunity for an alien to be heard as soon as practicable after being detained because

it informs the alien at an earlier point in time the type of information to gather and submit in

support of their release. Id. This in turn allows ICE to “review this documentation and potentially

decide to release the alien in a more expeditious fashion.” Id. Far from violating the POCR

regulations, ICE Boston’s general practice aligns with this Court’s suggestion that ICE provide

notice to the alien of the custody review promptly and to review an alien’s custody as soon as

possible, instead of waiting until right before the 90th day. See ECF No. 95 at 46.

       It is unclear what Petitioners ultimately want this Court to order. Petitioners assert ICE

Boston is systematically violating the POCR regulations, but they fail to tell the Court what

compliance with the POCR regulations looks like. Respondents have exhaustively explained infra

why they believe their practices comport with the POCR regulations. Conversely, Petitioners only



                                                5
         Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 6 of 11



point out that Respondents’ interpretation is wrong without proposing an alternative interpretation

that this Court should order. See generally ECF No. 305.

         Overall, Petitioners do not seem to take issue with the timing of the POCR notice or the

review but rather the content of the POCR notice. See ECF No. 305 at 4-6. However, Petitioners’

argument that the notice is deficient has two primary flaws. First, Petitioners cite no authority that

dictates what specific information must be included in the notice. See id. That is likely because the

regulations are silent on this point. See generally 8 C.F.R. § 241.4. Second, Petitioners’ argument

fails to account for the language in each aliens’ notice which provided ICE will conduct their

review “on or about” a certain date. See ECF No. 306-1. The “on or about” language modifying

the date on the notice fairly advised each alien that their reviews could be conducted prior to the

date included on the notice. See ECF No. 305 at 4-6 (providing that the reviews occurred within

one, two, four, ten, seventeen, and twenty days of the “on or about” date on their respective

notices). Petitioners’ argument cannot even be interpreted as one of degree because they even

contend that March 27, 2019 is not on or about March 28, 2019. See ECF No. 305 at 5 (noting Mr.

          review was conducted one day prior to the on or about date on the notice). Further,

Petitioners’ argument ignores that ICE must conduct the review prior to the expiration of the

removal period or the 90th day in custody. See 8 C.F.R. §§ 241.4(h)(1); 241.4(k)(1)(i). Therefore,

in Mr.           case, ICE did not conduct the review one day early; rather, ICE conducted the

review just in time to compy with the regulation. See id.

         In any event, Petitioners fail to establish that any of these class members suffered prejudice

as a result of receiving an “early” review that would entitle them to release. United States v.

Deleon, 444 F.3d 41, 56-57 (1st Cir. 2006) (holding that a “showing of prejudice” is a “threshold

requirement” for establishing a valid due process claim). Instead, Petitioners contrive to create an



                                                   6
            Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 7 of 11



unwarranted sense of urgency, yet again, in this case. Petitioners do not allege ICE’s allegedly

“early review” prevented any of these specific aliens from submitting documents and/or from

having ICE review those documents prior to their removal. Rather, Petitioners allege, without any

factual support, that “ICE has impaired these individuals’ ability to submit documents.” ECF No.

305 at 5. Indeed, none of these class members submitted any documents in connection with their

POCR before or after the “on or about” date in their respective notices. See Ex. A at ¶¶ 11, 17, 21,

24, 38 42 (stating that none of the aliens who allegedly received “early” POCR reviews submitted

documents in support of their release). Nor do Petitioners allege that ICE Boston failed or would

have failed to review documents submitted after ICE conducted the POCR. In fact, ICE would

have, and did in one class member’s case, considered any documents submitted after ICE

conducted the POCR and issued a new decision or released the alien depending on the

documentation submitted. Ex. A at ¶ 7. Absent any showing that these class members suffered

prejudice as a result of their “early” POCRs, Petitioners are not entitled to any relief emanating

from the due process clause. See Deleon, 444 F.3d at 56-57. Thus, it is clear that Petitioners seek

to create a sense of crisis from nothing.

      II.      ICE Boston conducted timely post order custody reviews.

            ICE Boston conducted timely POCR reviews in each case raised by Petitioners. 2 Ordinarily

an alien will receive a POCR prior to the expiration of their removal period or 90th day in custody

and, if applicable, “at the expiration of the three month period after the 90-day review.” 8 C.F.R.

§ 241.4(k)(1), (k)(2). However, there are several provisions that allow ICE to postpone or delay

these reviews. See, e.g., 8 C.F.R. § 241.4(k)(2)(iv) (providing that reviews will be conducted in

accordance with this section “or as soon as possible thereafter, allowing for any unforeseen



2
    Attached hereto as Exhibit B is a chart summarizing the argument below.
                                                    7
        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 8 of 11



circumstances or emergent situation”); 8 C.F.R. § 241.4(k)(3) (providing that ICE “may, in [its]

discretion suspend or postpone the custody review process if such detainee’s prompt removal is

practicable and proper, or for other good cause”); 8 C.F.R. § 241.4(g)(1)(i)(B) (suspending the

removal period when a court of appeals stays an alien’s removal); 8 C.F.R. § 241.4(g)(4) (“The

Service will not conduct a custody review under these procedures when the Service notifies the

alien that it is ready to to execute an order of removal.”); 8 C.F.R. § 241.4(g)(5)(stating that ICE

“is not required to complete its scheduled custody reviews under this section until the alien has

demonstrated compliance with the statutory obligations.”). In each case raised by Petitioners, the

POCR regulations authorized ICE to suspend the alien’s review under at least one of these

provisions.

       Mr.           received a timely 180-day review. The regulations provide that the 180-day

review “will ordinarily be conducted at the expiration of the three-month period after the 90-day

review or as soon thereafter as practicable.” 8 C.F.R. § 241.4(k)(2)(ii). Unlike the provision

governing the 90-day review, the text of the 180-day review allows ICE much more flexibility in

the timing of the review through the use of the words “ordinarily” and “or as soon thereafter as

practicable.” Id.; 8 C.F.R. § 241.4(k)(1)(i). It also dictates that the review be conducted “at the

expiration of” 180 days rather than “prior to” the 90th day. Id. ICE Boston sent Mr.         s 180-

day POCR materials to ICE Headquarters (“ICE HQ”) on the 178th day after Mr.                    was

detained. Ex. A at ¶ 18. ICE HQ conducted the POCR after the expiration of the three-month

period after the 90-day review and as soon as practicable, 18 days later. Id. Thus, ICE complied

with the POCR regulations. See id.; 8 C.F.R. § 241.4(k)(2)(ii).

       Althought Mr.         would have been entitled to a POCR prior to January 27, 2019, the

First Circuit granted a stay of removal on December 6, 2018, which authorized ICE to suspend



                                                 8
        Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 9 of 11



Mr.         90-day review during the pendency of the stay of removal. Ex. A at ¶ 52-53; see 8

C.F.R. § 241.4(g)(1)(i)(B) (suspending the removal period, and therefore the timing of the POCR,

when a court stays an alien’s removal). Despite not being legally required to conduct the POCR,

ICE Boston ultimately conducted Mr.              90-day POCR as a matter of discretion on Febrary

1, 2019, five days after ICE would have conducted the review absent a stay of removal Ex. A at ¶

54. On April 29, 2019, the First Circuit vacated its order granting Mr.           a temporary stay of

removal. Ex. A at ¶ 55. ICE Boston forwarded Mr.                case for ICE HQ review on May 3,

2019, and ICE HQ issued a POCR decision as soon as was practicable on May 29, 2019. Id. at ¶

56; 8 C.F.R. § 241.4(k)(2)(ii).

       Mr           180-day review would have ordinarily occurred on approximately July 8, 2019,

three months after his 90-day POCR. However, ICE Boston lawfully suspended his review on

separate occasions because ICE anticipated his removal in the near future. Ex. A at ¶ 25, 26; 8

C.F.R. § 241.4(g)(4) (“The Service will not conduct a custody review under these procedures when

the Service notifies the alien that it is ready to to execute an order of removal.”). ICE Boston served

Mr.       with the required notices of his ineligibility for a custody review on May 24, 2019 and

June 25, 2019 in anticipation of removal which was scheduled for early June and then in mid-July.

Ex. A at ¶ 27, 30. However, on July 9, 2019, ICE Boston was forced to cancel Mr.              pending

removal in order to ensure it had provided the newly ordered reporting and documents prior to

removal. See Ex. A at ¶ 33. As a result, on July 17, 2019, ICE Boston served Mr.                with a

POCR notice explaining that he would have another custody review unless he was rescheduled for

imminent removal. Ex. A at ¶ 34. On July, 19, 2019, ICE scheduled Mr.             removal for August

3, 2019, and therefore was not required to conduct the review. Ex. A at ¶ 35; 8 C.F.R. § 241.4(g)(4).

However, before ICE could serve the required notice that Mr.                   review would not be



                                                  9
       Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 10 of 11



conducted due to his immenent removal, this Court stayed Mr.              removal. Id. As a result of

this Court’s order, Mr.        case has been forwarded to ICE HQ and it will conduct the 180-day

review as soon as practicable in accordance with the regulation and with the notice it provided him

on July 17, 2019. Ex. A at ¶ 36.

       Mr.         would have ordinarily been entitled to a 180-day POCR on approximately June

28, 2019, three months after his 90-day POCR. However, Mr.                   actively obstructed his

removal by physically refusing to board his scheduled removal flight. Ex. A at ¶ 45. As a result,

ICE Boston notified him of his failure to comply on June 25, 2019. Id.. Due to his failure to comply,

ICE was not required to conduct his 180-day review. See 8 C.F.R. § 241.4(g)(5)(stating that ICE

“is not required to complete its scheduled custody reviews under this section until the alien has

demonstrated compliance with the statutory obligations.”). Mr.               was removed from the

United States on July 22, 2019.

CONCLUSION

       Petitioners fail to establish that they are likely to succeed on the merits of their claim that

ICE violated the POCR regulations with regard to any individual alien, let alone systemic

violations. As a result, Petitioners are not entitled to injunctive relief in the form of a stay of

removal or release and the Court should deny their motion.

JOSEPH H. HUNT
Assistant Attorney General

WILLIAM C. PEACHEY
Director

ELIANIS N. PEREZ
Assistant Director

/s/ Mary L. Larakers
MARY L. LARAKERS (Texas Bar # 24093943)
Trial Attorney

                                                 10
       Case 1:18-cv-10225-MLW Document 318 Filed 07/30/19 Page 11 of 11



United States Department of Justice, Civil Division
Office of Immigration Litigation
District Court Section
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
(202) 353-4419
(202) 305-7000 (facsimile)
mary.l.larakers@usdoj.gov
Counsel for Respondents




                                CERTIFICATE OF SERVICE
        I, Mary L. Larakers, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                      /s/ Mary L. Larakers
                                                      Mary L. Larakers
Dated: July 30, 2019                                  Trial Attorney




                                                11
